Citation Nr: 1505663	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits in excess of the 80 percent level under the provisions of Chapter 33, Title 38, United States Code based on active duty service after September 10, 2001 (Chapter 33 or Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from June 1990 to August 1990, from August 1992 to January 1995, from January 2004 to December 2004, from June 2007 to April 2008, and from June 2009 to June 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and January 2012 decisions by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The May 2011 decision determined the Veteran was entitled to Chapter 33 (Post-9/11GI Bill) education benefits at the 90 percent level.  The January 2012 decision determined that the Veteran was entitled to the 80 percent level.

 The record reflects the Veteran had requested a hearing before a Veterans Law Judge of the Board in conjunction with this appeal, and such a hearing was scheduled for July 2014.  However, the Veteran failed to report for this hearing, and no good cause is shown for his failure to report.  Consequently, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

The Veteran's aggregate length of creditable active duty service after September 10, 2001 for educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) purposes was more than 24 months but less than 30 months.
 

CONCLUSION OF LAW

The criteria for education benefits in excess of the 80 percent level under Chapter 33 (Post-9/11 GI Bill) are not met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West. 2014); 38 C.F.R. §§ 21.9505, 21.9640 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032. 

Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for Chapter 33 education benefits was incomplete.  Rather, as detailed below, the resolution of this case depends upon the extent of his qualifying service for such benefits.

The Board further notes that the provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

 The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of this claim, and he has in fact done so to include in his notices of disagreement and other statements, and his February 2012 Substantive Appeal.   As noted in the introduction, his hearing request is deemed withdrawn.

Analysis

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 U.S.C.A. §§ 3311(b)(3), 3313; 38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service (i.e., 90-179 days); 50 percent with at least 6 months, but less than 12 months, of creditable active duty service (i.e., 180-364 days); 60 percent with at least 12 months, but less than 18 months, of creditable active duty service (i.e., 365-544 days); 70 percent with at least 18 months, but less than 24 months, of creditable active duty service (i.e., 545-729 days); 80 percent with at least 24 months, but less than 30 months, of creditable active duty service (i.e., 730-909 days); 90 percent with at least 30 months, but less than 36 months, of creditable active duty service (i.e., 910-1094 days); and 100 percent with at least 36 months of creditable active duty service (i.e., 1095 days or more) or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability. 38 C.F.R. § 21.9640(a).  For the 40 percent, 50 percent, 60 percent, and 70 percent creditable active duty service calculations, entry level and skill training is excluded.  Id. at Note 1.  For the 80 percent, 90 percent, and 100 percent creditable active duty service calculations, entry level and skill training is included.  Id. at Note 2.  If the creditable active duty service criteria are met for both the 70 percent and 80 percent criteria, the maximum percentage of 70 must be applied.  Id. at Note 3. 

Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 (West 2002).  38 C.F.R. § 21.9640.  Active duty does not include: 

(1) Full-time National Guard Duty performed under 32 U.S.C. orders; 

(2) Any period during which the individual-(i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; 

(3) A period of service-(i) Required by an officer pursuant to an agreement under 10 U.S.C. § 2107(b); (ii) Required by an officer pursuant to an agreement under 10 U.S.C. §§ 4348, 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or 

(4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607. 

38 C.F.R. § 21.9505.

In this case, the RO initially calculated the Veteran's aggregate length of creditable active duty service based on service reflected on DD Forms 214 from January 2004 to December 2004, from June 2007 to April 2008, and from June 2009 to June 2010.  The RO indicated in May 2011 that the Veteran had total aggregate service of 1,016 days.  

In his December 2011 notice of disagreement, the Veteran indicated that he had more active service than shown in his DD Forms 214.  He indicated that he underwent training prior to deployment.  He included copies of orders that were issued during 2003.  

These orders show that the Veteran was ordered to active duty training school in April 2003 for a period of 28 days.  These orders indicated that the purpose of duty was Army common training skills - other.  The Veteran was also ordered to active duty training for 29 days in December 2013.  The authority cited in both orders was 10 U.S.C. § 672(d).  The Board notes that this section is now codified under 10 U.S.C.A. § 12301(d).  See Pub. L. No. 103-337, 108 Stat. 2992 (1994).  

These orders also show that the Veteran was ordered to annual training in September 2003 for 16 days, October 2003 for 14 days, and December 2003 for 7 days pursuant to 10 U.S.C. § 270(a).  The Board notes that this section is now codified under 10 U.S.C. § 10147.  See Id.  

In January 2012, the RO notified the Veteran that he was entitled to 80 percent of the benefits payable under the Post 9/11 GI Bill program because he had 865 days of active duty service.  A January 2012 statement of the case (SOC) indicates that the Department of Defense had reported that the period from November 16, 2007 to April 14, 2008 was not qualifying because the Veteran was on medical hold during that period under 10 U.S.C. § 12301(h).  

The RO's calculation of qualifying active service based on the Veteran's DD Forms 214 and in consideration of the fact that he was on medical hold from November 16, 2007 to April 14, 2008 is correct.  The Veteran has asserted that the period of time he was on medical hold should not be excluded as he was on active duty.  However, pursuant to 38 C.F.R. § 21.9505, active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 38 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302 or 12304.  Here the Veteran was on medical hold pursuant to 38 U.S.C. § 12301(h), which is not a section listed under 38 C.F.R. § 21.9505.  Accordingly, the period of time when the Veteran was under medical hold may not be considered. 

The Board has also considered whether the periods of service in September 2003, October 2003 and December 2003 for which the Veteran was ordered to annual training pursuant to 10 U.S.C. § 270(a), which is now codified at 10 U.S.C. § 10147, may be counted.  However, as service pursuant to 10 U.S.C. § 10147 is not listed in 38 C.F.R. § 21.9505 as qualifying service, the Board also may not consider these periods of service.  

Resolution of this case turns, then, on whether the periods for which the Veteran was called to active duty in 2003 and 2007 pursuant to § 12301(d) can be considered qualifying service for Chapter 33 education benefits.  That section provides that an authority designated by the Secretary concerned may order a member of a reserve component under his jurisdiction to active duty or retain him on active duty with the consent of that member.  The term "active duty" for Department of Defense purposes means full-time duty in the active military service of the United States and also includes full-time training duty, annual training duty, and attendance, while in the active military service, at a school designated as a service school by law or by the Secretary of the military department concerned.  10 U.S.C.A. § 101(d).  However, the inquiry does not end here.

Pursuant to VA regulations, the term "active duty" means full-time duty in the Armed Forces other than active duty for training.  38 C.F.R. § 101(21)(A).  The term "active duty for training" means full-time duty in the Armed Forces performed by Reserves for training purposes or in the case of National Guard members full-time duty under 32 U.S.C. 316, 502, 503, 504 or 505.  38 C.F.R. § 101(22).  

In this regard, the Board observes that in a 1979 determination pertaining to entitlement to education benefits under Chapter 34, VA's General Counsel (GC) noted that eligibility for such benefits was limited to those with full time duty in the Armed Forces other than active duty for training (ACDUTRA).  See VAOPGCPREC 25-90 (July 17, 1990).  In that case, the GC differentiated the service of the individual from that of one performing ACDUTRA by noting that he was assigned as an instructor and not for his own training, and thus he was not performing active duty for training under the Department of Defense definition of the term.  It was noted that annual tours, special tours, school tours, and the initial tour performed by enlistees without prior service were training tours designed to maintain or increase a member's mobilization readiness.  

Under the framework established by VA regulations and VAOPGCPREC 25-90, the Veteran's service in 2003 and 2007, to which he was ordered for training, apparently for the purpose of maintaining or increasing his mobilization readiness, is a training tour and form of ACDUTRA.  While the authority for the service was listed as 10 U.S.C. § 12301(d), the orders specifically state that the purpose was for his own training and not active duty as required by 38 C.F.R. § 21.9505.  Moreover, the evidence does not show that the Veteran, who had years of prior service, underwent entry level and skill training (i.e., Basic Combat Training and Advanced Individual Training) during these periods pursuant to 38 C.F.R. § 21.9505.  Thus the additional days of service under these orders do not result in additional days of qualifying active duty service under 38 U.S.C.A. Chapter 33.  

Therefore, the calculation of aggregate days of service, as performed by the RO, results in a conclusion that the Veteran has at least 24 months, but less than 30 months, of creditable active duty service, and is entitled to the 80 percent rate of benefits payable under Chapter 33.  The RO determined that the Veteran had 367 creditable days from June 9, 2009 to June 10, 2010, 162 creditable days from June 7, 2007 to November 15, 2007, and 336 days from January 5, 2004 to December 5, 2004, for a total of 865 days.  There are no additional periods of qualifying service.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to education benefits in excess of the 80 percent level under the provisions of Chapter 33, Title 38, United States Code based on active duty service after September 10, 2001 (Chapter 33 or Post-9/11 GI Bill) is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


